No. 14-0365 – Lawyer Disciplinary Board v. Howard J. Blyler                       FILED
                                                                               June 3, 2016
                                                                                released at 3:00 p.m.
Chief Justice Ketchum, dissenting:                                            RORY L. PERRY II, CLERK
                                                                            SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA


              I agree with the discipline recommended by the hearing panel.

              Lawyer Blyler was inattentive to the confiscation of his client’s money by

the State. His inattentive conduct was caused by caring for his wife who was dying from

Alzheimer’s disease. He did not have the financial resources to hire others to provide her

with full time, in-home care that she required.

              The majority is requiring Lawyer Blyler to pay back the approximately

$47,000 he owes to the estate. At the same time, the majority is taking away his

opportunity to earn an income by suspending his law license. These are self-defeating

sanctions that defy common sense. Even the complaining party agrees that Lawyer

Blyler should be permitted to continue to practice so that restitution can be made.

              I dissent.